Citation Nr: 0308559	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-17 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for arthritis of the 
hands, wrists, ankles, and feet.

3.  Entitlement to service connection for cold injury 
residuals of the hands and the feet, claimed as cold 
sensitivity.  

4.  Entitlement to service connection for a bilateral ankle 
disability, claimed as swollen ankles.

5.  Entitlement to service connection for a chronic sleep 
disturbance.  

6.  Entitlement to service connection for a disorder 
characterized as night pain.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claims on appeal.

Attempts to locate the veteran's service medical records have 
been unsuccessful.  Apparently, his records were destroyed in 
the fire at the National Personnel Records Center (NPRC) in 
1973.  Service medical records currently associated with the 
claims file include induction and separation examinations, 
dental records, and a Report of Medical History.  The Board 
is mindful that in a case, such as this one where service 
medical records have been lost, there is a heightened duty to 
assist the veteran in developing the evidence that might 
support his claim.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  This heightened duty includes the obligation to 
search for alternate medical records.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  

In June 2001, the Board remanded the claim for further 
development, to include medical treatment records and VA 
examinations.  The claims are now ready for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claims.

2.  The veteran's service medical records were destroyed in 
the fire at the National Personnel Records Center in 1973.

3.  The medical evidence is negative for complaints of 
hypertension, arthritis, cold sensitivity, sleep 
disturbances, night pains, and swollen ankles until the mid-
1990s, many years after service separation.

4.  There is no medical evidence on file which established a 
medical nexus between military service and the veteran's 
current claims of hypertension, arthritis, sleep 
disturbances, night pains, and swollen ankles.

5.  Night pains and swollen ankles are symptoms which are not 
ratable under the law.

6.  The veteran's symptoms of cold sensitivity have been 
related to in-service complaints of extreme cold exposure.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Arthritis of the hands, wrists, ankles, and feet was not 
incurred in or aggravated by the veteran's period of active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.303 (2002).

3.  Resolving reasonable doubt in favor of the veterans, cold 
injury residuals of the hands and the feet, claimed as cold 
sensitivity, were incurred during active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2002).

4.  A bilateral ankle disability, claimed as swollen ankles, 
was not incurred in or aggravated by the veteran's period of 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303 (2002).

5.  A chronic sleep disturbance was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2002).

6.  A disorder characterized as night pain was not incurred 
in or aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in essence, that his current 
complaints were either incurred in service or aggravated by 
his period of military service.  He maintains that he was 
exposed to extreme cold during military service and now 
experiences hypertension, arthritis, cold sensitivity, sleep 
disturbances, night pains, and swollen ankles as a result.  
After a review of the evidence, the Board finds that the 
veteran's claims must be denied, with the exception, 
discussed in detail at the end of the decision, that the 
claim for cold sensitivity is granted.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is mindful that in a case, such as this one where 
service medical records have been lost, there is a heightened 
duty to assist the veteran in developing the evidence that 
might support his claim.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).  This heightened duty includes the obligation to 
search for alternate medical records.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  In addition, the Board is 
directed to explain its findings and conclusions and consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, an exhaustive but unsuccessful effort has been 
made to associate service medical records with the claims 
file.  The only medical evidence from service is an induction 
examination dated in September 1950, dental records, an 
extract referencing sick reports for May 1951, a Report of 
Medical History, and a service separation examination report 
dated in December 1952.  The veteran has subsequently 
acknowledged that he was not treated for any of the claims on 
appeal while in service but developed symptoms many years 
later.  This is consistent with the service separation 
examination, which made no mention of any chronic complaints 
or diagnoses related to hypertension, arthritis, cold 
sensitivity, difficulty sleeping, night pain, or swollen 
ankles.  His blood pressure was reported as 126/76.  
Nonetheless, because a full compliment of service medical 
records are not available, the Board will assume, for 
purposes of this decision, that the veteran was exposed to 
extreme cold weather in service as he describes.

Even assuming exposure to extreme cold weather in service, 
there is no evidence of continuity of symptomatology as 
evidenced by the absence of treatment for any of the claims 
on appeal for many years after service.  First, when the 
veteran initially filed a claim for compensation shortly 
after discharge, he reported a back injury in May 1951 and 
hemorrhoids in February 1952, but did not reference any of 
the claims currently on appeal.  This suggests that the 
veteran was not experiencing chronic symptomatology related 
to hypertension, arthritis, cold sensitivity, sleep 
difficulties, night pain, or swollen ankles shortly after 
service separation, which is consistent with his more recent 
statements.

In September 1998, some 45+ years after service separation, 
he filed claims for hearing loss and tinnitus (which were 
granted service connection and are not on appeal), 
hypertension, arthritis, cold sensitization, sleep 
disturbances, night pain, and swollen ankles.  In support of 
his claim, he asserted that he literally slept on ice and 
snow while serving in Korea and attached a VA News Release 
and newspaper articles regarding cold weather exposure and 
its effects on aging veterans.

Moreover, as he has acknowledged, there is no evidence of 
treatment for any of the claimed disabilities until the mid-
1990s.  Specifically, it appears that he was not diagnosed 
with hypertension until 1994 or 1995.  In an August 1995 
treatment record his blood pressure was reported as 148/92 
and he was noted to have been on medication for the past 
year.  Subsequent blood pressure readings were in the range 
of 130-140s/80-90s and it appears that he was on continuous 
medication.  In September 1997 he complained of ankle edema.  
The first mention of arthritis is noted in a November 1997 
private treatment record.  There is no indication of cold 
sensitivity symptomatology, sleep disturbances, and night 
pains until the 1999 VA examinations.  

As the veteran was apparently not diagnosed with any of the 
claims on appeal until the mid-1990s, the Board places 
significant probative value on the, at a minimum, over 40-
year gap between discharge from military service and the 
first reported medical history.  As such, the Board concludes 
that the post-service symptomatology is too remote in time to 
support a finding of in-service onset, particularly given the 
lack of continuity of symptomatology during the multi-year 
gap between military discharge in 1952 and the mid-1990 
diagnoses.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
current diagnoses to active military service.  The mere 
contentions of the veteran as to a medical nexus, no matter 
how well-meaning, without supporting medical evidence that 
would etiologically relate his complaints with an event or 
incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

Moreover, several VA examiners have specifically concluded 
that the veteran's symptoms are not related to cold exposure 
during military service.  Of note, in a February 1999 VA cold 
injury residuals examination report, the veteran reported a 
history of arterial hypertension since 1985, arthritis, and 
hyperlipidemia.  He related that he was exposed to cold in 
Korea and his hands and feet became numb and very cold.  He 
denied any change of color and indicated that no medical 
treatment was given.  Current complaints included generalized 
arthritis and generalized arthralgias during periods of cold 
temperature, even in air conditioning.  He could not sleep at 
night because of generalized joint pain and used Daypro, 
which helped him sleep.  He denied any problems with hair 
growth or cancer of the skin and denied any sleep disturbance 
because of cold sensation in his lower extremities or hands.  

After a physical examination, the final diagnoses included 
cold exposure to hands and feet, arthritis, arterial 
hypertension, hyperlipidemia, and peripheral arterial 
disease.  With respect to whether hypertension was secondary 
to cold exposure, the examiner (referencing a memorandum 
apparently from VA's Compensation and Pension section) 
concluded that arteriosclerotic heart disease, hypertension, 
and diabetes mellitus could worsen the symptoms due to cold 
injury residuals but were not cause by cold injury exposure.  
Therefore, there is no basis to conclude that the veteran's 
current hypertension was the result of cold exposure in 
military service.

Next, in a VA joints examination report dated in March 1999, 
another examiner reported a history of cold exposure during 
service, cold intolerance, a 15-20 year history of aches 
about the wrist, ankles, hands, and feet, difficulty 
gripping, mild swelling of the ankles, ankle stiffness, 
overall generalized achiness of the feet and ankles, and some 
tingling of the hands.  After a physical examination, the 
clinical impression was generalized arthritis of the hands, 
ankles, feet, and wrists.  X-rays were noted to be consistent 
with the veteran's age.  The examiner concluded that it did 
not appear that the veteran had any residuals secondary to 
cold exposure with the hands, feet, or ankles, and no 
evidence of frostbite injury, but he did show some mild 
osteoarthritis.  The examiner remarked that he was unaware of 
any studies relating the veteran's type of generalized 
arthritis to cold weather, although it could cause some cold 
intolerance, which the veteran exhibited.  The Board is 
inclined to place significant probative value on this 
evidence as it specifically addresses the relationship 
between the veteran's claim of arthritis and cold exposure 
during military service.  

Next, the Board notes that multiple additional VA 
examinations were undertaken in response to the Board's June 
2001 remand specifically for the purpose of addressing the 
veteran's claims on appeal.  After a review of the more 
current examinations, the Board concludes that the veteran's 
claims must be denied.  Specifically, in a September 2002 VA 
hands and feet examination report, the examiner diagnosed 
osteoarthritis of the hands and symptoms of early 
osteoarthritis of the bilateral feet; however, concluded that 
the symptoms were not related to cold exposure in service.  
The examiner remarked that the location of the osteoarthritis 
was "very consistent" with idiopathic osteoarthritis and 
not related to cold exposure.  

Similarly, a cold injury residuals examination report dated 
in September 2002 indicated that it was not as likely as not 
that the veteran's hypertension was incurred during active 
duty.  The examiner also noted that hypertension did not 
appear to be worsening any other symptoms.  She concluded 
that the veteran had generalized arthritis, which appeared to 
be polymyalgia rheumatica, which was causing the generalized 
aches and pains and inability to sleep due to pain.  She 
remarked that the inability to sleep, night pain, and swollen 
ankles were not due to hypertension and the swollen ankles 
"could be" secondary to medication the veteran was taking 
for hypertension.  She remarked that a diuretic would 
probably help with the edema.  She noted that the complaints 
of sleep disturbance, night pain, and swollen ankles were as 
likely as not due to the diagnosis of polymyalgia rheumatica 
causing arthritis.  She concluded that if the veteran showed 
cold injury residuals, the only thing that showed was cold 
sensitivity but, otherwise, the main problem was polymyalgia 
rheumatica.

Moreover, a VA psychiatric examination report noted the 
veteran's difficulty sleeping, awakening due to arthritis 
pain and stiffness, and increase in stiffness due to anxiety 
medication.  After a mental status examination, the examiner 
reported a diagnosis of generalized anxiety disorder causing 
an increase in pain associated with arthritis, with some 
improvement on medication.  The examiner noted that the 
veteran was moderately affected by his anxiety disorder but 
that he had no prior psychiatric treatment and was not 
treated for a psychiatric disorder during military service; 
therefore, there was no basis for service connection.

In sum, even accepting that the veteran was exposed to cold 
during service (assumed for purposes of this decision given 
the absence of a complete set of service medical records), 
the Board places greater probative value on the lack of post-
service treatment for many years after service separation, 
and the absence of medical evidence establishing a nexus 
between military service and the veteran's current complaints 
related to hypertension, arthritis, sleep disturbance, night 
pains, and swollen ankles.  As noted above, hypertension was 
found to be not directly related to military service or due 
to cold exposure.  Similarly, arthritis was determined to be 
idiopathic and not related to cold exposure.  

Next, complaints of swollen ankles and night pains, in and of 
themselves, are symptoms and not separate disease entities 
for purposes of compensation benefits.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Even so, both symptoms 
have been related to arthritis.  Next, ankle swelling, while 
also considered a symptom and not compensable, has been 
related to medication.  As such, his claims for service 
connection for these disorder must be denied.  As 
hypertension was not shown within one year after service 
separation, the "presumption" of entitlement is not 
applicable in this case.  38 C.F.R. § 3.309.

The Board has considered the veteran's vigorous assertions 
that the evidence is "overwhelming" that his conditions are 
the result of exposure to cold weather and should be service-
connected.  In support of his claim, he references a VA-
produced video entitled "Long Term Sequelae of Cold Injury: 
Diagnosis and Management."  However, the Board must place 
more probative value on the specific medical opinions 
rendered specifically as to this veteran's medical conditions 
rather than to a video ostensibly providing information in 
more generalized terms.  It is simply not possible to obtain 
any useful information from this source because the video 
cannot provide an assessment of the particulars of this 
veteran's clinical picture.

Notwithstanding the above, the Board is inclined to grant the 
veteran's claim for cold sensitivity.  To that end, the Board 
is persuaded by a VA examiner's comment in the March 1999 
joints examination that cold weather "could cause some cold 
intolerance, which the veteran exhibited."  While somewhat 
equivocal, another VA examiner similarly suggested that the 
veteran showed evidence of cold sensitivity and noted that it 
could be related to cold exposure.  Giving the veteran the 
benefit of the doubt, the Board concludes that his complaints 
of cold sensitivity are related to extreme cold exposure 
during military service.

Finally, regarding the claims which have been denied, the 
Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  38 U.S.C.A. § 
5103A (West 2002).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  In this case, VA's duties 
have been fulfilled to the extent possible with regard to the 
issue decided in this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claims, and of the specific reasons for denying his claims.  
By virtue of the information contained in the December 1999 
rating decision, the July 2000 statement of the case, and the 
November 2002 supplemental statement of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  

Further, the RO notified him by letter dated in July 2001 of 
his due process rights under the VCAA and that he needed to 
submit evidence in support of his claim, such as doctors' 
records, medical diagnoses, and medical opinions.  He was 
informed that VA would assist him in obtaining any evidence 
needed to support his claim, such as medical records, 
employment records, or records from federal agencies.  He was 
told that he needed to provide the name, agency or company 
who had relevant records, the address, the time frame 
covered, and the condition for which he was treated.  He was 
also given the provisions of the VCAA in the most recent 
supplemental statement of the case.

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that all reasonable efforts have been made to 
associate his service medical records with the claims file 
but no additional records are available.  Further, all 
medical records identified by the veteran have been 
associated with the claims file, including VA outpatient 
clinical records and private treatment records.  He noted 
that he had been treated for cold injury residuals many years 
ago with acupuncture and physical therapy but could not 
recall the name of the treating physician.  Therefore, there 
is no reasonable possibility that those records could be 
obtained.  Moreover, the claims were the subject of a Board 
remand and the veteran recently underwent several VA 
examinations expressly for the purpose of addressing the 
claims on appeal.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of these matters 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claims and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for service connection for cold injury residuals of 
the hands and the feet, claimed as cold sensitivity, is 
granted.

The claims for service connection for hypertension, arthritis 
of the hands, wrists, ankles, and feet, a bilateral ankle 
disability, a chronic sleep disturbance, and a disorder 
characterized as night pain are denied.


___________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

